200 F.2d 562
ESSEX WIRE CORPORATION, Plaintiff, Appellant,v.COLE-HERSEE COMPANY, Defendant, Appellee.
No. 4680.
United States Court of Appeals First Circuit.
January 16, 1953.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
John A. Dienner, Chicago, Ill. (Hector M. Holmes, Boston, Mass., and Edward C. Grelle, Chicago, Ill., on brief), for appellant.
Arthur D. Thomson, Boston, Mass. (Earl H. Thomson and Mary C. Metcalf, Boston, Mass., on brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion of Judge Ford, 105 F.Supp. 752.